 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1098 
In the House of Representatives, U. S.,

February 24, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4626) to restore the application of the Federal antitrust laws to the business of health insurance to protect competition and consumers. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4626) to restore the application of the Federal antitrust laws to the business of health insurance to protect competition and consumers. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit. 
 
Lorraine C. Miller,Clerk.
